356 S.W.3d 809 (2012)
PMO II, LP, Appellant,
v.
Janel SETTER and Division of Employment Security, Respondents.
No. WD 73945.
Missouri Court of Appeals, Western District.
January 3, 2012.
Kenneth P. Carp, Clayton, MO, for appellant.
*810 Paul H. Gardner, Jr., Blue Springs, MO and Larry R. Ruhmann, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
PMO II, LP appeals the decision of the Labor and Industrial Relations Commission that concluded that Janel Setter is not disqualified for benefits because her discharge was not for misconduct connected with work. We affirm. Rule 84.16(b).